application of the law to those facts de novo. Lader v. Warden, 121 Nev.
                682, 686, 120 P.3d 1164, 1166 (2005).
                             Below, Leiva claimed that trial counsel was ineffective for
                failing to timely object to the State's violation of his right to confrontation,
                opening the door to the codefendant's proffer that violated his right to
                confrontation, and waiving his right to confrontation without his consent.
                At an evidentiary hearing, trial counsel testified that, as identity was not
                at issue, he had four theories for Leiva's defense: (1) self-defense, (2)
                defense of another, (3) heat of passion, and (4) lack of specific intent for
                attempted murder. Trial counsel stated that evidence of self-defense had
                to come in either through Leiva or the codefendant and that Leiva was not
                willing to take the stand. Knowing that some damaging statements from
                the codefendant's proffer would come in but not the whole statement, trial
                counsel made the decision to introduce a portion of the codefendant's
                proffer in which she said that the victim hit Leiva with a bat first. Leiva
                also testified at the hearing and said that trial counsel spoke with him
                during the trial about the use of the proffer. The district court determined
                that by introducing the codefendant's proffer, trial counsel waived Leiva's
                confrontational right as part of a defense strategy. The district court
                further found that Leiva failed to demonstrate that the outcome of the
                trial would have been different as the State presented overwhelming
                evidence of Leiva's guilt.
                             On appeal, Leiva asserts that the district court erred by
                denying his petition. "It has been consistently held that the accused may
                waive his right to cross examination and confrontation and that the
                waiver of this right may be accomplished by the accused's counsel as a
                matter of trial tactics or strategy."   Wilson v. Gray, 345 F.2d 282, 286 (9th

SUPREME COURT
       OF
     NEVADA
                                                        2
(0) 1947A   e
                Cir. 1965); see United States v. Gamba, 541 F.3d 895, 900 (9th Cir. 2008);
                Dias v. State, 95 Nev. 710, 714, 601 P.2d 706, 709 (1979). Here, the
                district court found that trial counsel waived Leiva's right to confrontation
                as part of a purposeful and logical defense strategy. See Doleman v. State,
                112 Nev. 843, 848, 921 P.2d 278, 280-81 (1996) (holding that tactical
                decisions are "virtually unchallengeable absent extraordinary
                circumstances") (internal quotation marks omitted). Our review of the
                record reveals that the district court's findings are supported by
                substantial evidence and are not clearly wrong, and Leiva has not
                demonstrated that the district court erred as a matter of law.
                Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                Pickering                                  Saitta


                cc:   Hon. Elissa F. Cadish, District Judge
                      Nguyen & Lay
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A